Tiffany M. Cornejo, Trustee
625 S ilver S w, S uite 350
Albuquerque, NM 87102

                             IN THE UNITED STATES BANKRUPTCY COURT
                                                     FOR THE DIS TRICT OF NEW MEXICO


                              TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
                                           For the period from November 17, 2017 to November 16, 2018
                                                         Chapter 13 Case #: 18-10201 JR



Re: MARTY VIGIL                                                                             Attorney:    ARUN A MELWANI
    LORENA MICHELLE VIGIL                                                                                MELWANI LAW P.C.
    1515 N. KANS AS AVE.                                                                                 10749 PROS PECT AVE NE S TE F
    ROS WELL, NM 88201                                                                                   ALBUQUERQUE, NM 87112

                                                                                                         (505)323-5800


                                                     RECEIPTS FOR PERIOD
            Date        Amount                Date           Amount             Date         Amount                Date              Amount
            Feb 23     1,200.00               Mar 08         1,200.00           Mar 22      1,200.00               Apr 09        1,200.00
            Apr 27     1,200.00               May 08         1,200.00           May 29      1,200.00               Jun 08        1,200.00
            Jun 22     1,200.00               Jul 10         1,200.00           Jul 23      1,200.00               Aug 08        1,200.00
            Aug 22     1,200.00               Sep 11         1,200.00           Sep 24      1,200.00               Oct 15        1,200.00
            Oct 29     1,200.00


                              DISBURSEMENTS MADE THROUGH 11/16/2018
                                                                         Int      Allowed          Principal              Interest            Percent
Claim #               Claimant Name                          Class      Rate       Claim             Paid                   Paid               Paid
   T T E T rustee Compensation                       Admin                                             1,643.99
 DREF     MART Y VIGIL                              Admin                                                                                        %0.00
 AT T Y   ARUN A MELWANI                            Admin                                                                                        %0.00
 00001    CREDIT ACCEPT ANCE CORP.                  Unsecured           3.00%      6,480.64                 0.00                  0.00           %0.00
 00002    US Collections West                       Unsecured           3.00%      1,852.50                 0.00                  0.00           %0.00
 00003    American Porta Storage                    Secured             5.00%      4,956.00             2,372.02                 89.12           %0.48
 00004    Capital One Auto Finance                  Secured             5.00%     20,670.00             9,892.99                371.69           %0.48
 00005    Capital One Auto Finance                                              SURRENDER                                                        %0.00
 00006    Prestige Financial                        Secured             5.00%     12,143.00             5,811.83                218.36           %0.48
 00007    Internal Revenue Service                  Priority                       6,639.21                 0.00                  0.00           %0.00
 00008    NEW MEXICO T AXAT ION & REVENUE Priority                                 9,697.99                 0.00                  0.00           %0.00
 00010    Armed Forces Loans of Nevada                                           NOT FILED                                                       %0.00
 00011    BANK OF T HE SOUT HWEST                                                NOT FILED                                                       %0.00
 00012    Barbizon Modeling Studio                                               NOT FILED                                                       %0.00
 00013    PORT FOLIO RECOVERY ASSOCIAT ES, LUnsecured                   3.00%        463.89                 0.00                     0.00        %0.00
 00015    PORT FOLIO RECOVERY ASSOCIAT ES, LUnsecured                   3.00%        619.18                 0.00                     0.00        %0.00
 00016    CashNetUSA                                                             NOT FILED                                                       %0.00
 00017    CHECK N GO                                                             NOT FILED                                                       %0.00
 00018    Comenity Bank                                                          NOT FILED                                                       %0.00
 00019    Midland Credit Management Inc.            Unsecured           3.00%        773.86                 0.00                     0.00        %0.00
 00020    Comenity Bank                                                          NOT FILED                                                       %0.00
 00022    Directv, llc by American Infosource LP As Unsecured           3.00%        727.26                 0.00                     0.00        %0.00
 00023    Dr. Scott Burnett, DDS                                                 NOT FILED                                                       %0.00
 00024    First Novus                                                            NOT FILED                                                       %0.00
 00025    First Premier Bank                                                     NOT FILED                                                       %0.00
 00026    First Premier Bank                                                     NOT FILED                                                       %0.00
 00027    First Premier Bank                                                     NOT FILED                                                       %0.00
 00028    HSBC Bank                                                              NOT FILED                                                       %0.00
 00029    Internal Revenue Service                  Unsecured           3.00%      1,004.13                 0.00                     0.00        %0.00

           Case 18-10201-j13              Doc 52         Filed 11/16/18         Entered 11/16/18 12:47:37 Page 1 of 2
                                                                     Int       Allowed        Principal         Interest          Percent
Claim #                  Claimant Name                  Class       Rate        Claim           Paid              Paid             Paid
 00030    Monterey Financial Services                                         NOT FILED                                              %0.00
 00031    Resurgent Capital Services              Unsecured         3.00%          997.45             0.00                 0.00      %0.00
 00032    Merrick Bank                                                        NOT FILED                                              %0.00
 00033    Monterey Collection Services                                        NOT FILED                                              %0.00
 00034    NEW MEXICO T AXAT ION & REVENUE Unsecured                 3.00%          797.62             0.00                 0.00      %0.00
 00035    New Mexico National Guard T SP Loan Adm                             NOT FILED                                              %0.00
 00036    MILIT ARY LOANS                                                     NOT FILED                                              %0.00
 00038    PRESBYT ERIAN                                                       NOT FILED                                              %0.00
 00039    Progressive Leasing/NPRT O West, LLC                                NOT FILED                                              %0.00
 00040    Reviver Financial, LLC                                              NOT FILED                                              %0.00
 00041    City of Rio Rancho                                                  NOT FILED                                              %0.00
 00042    San Juan Village Apartments                                         NOT FILED                                              %0.00
 00043    SANT ANDER CONSUMER USA                                             NOT FILED                                              %0.00
 00044    SCOR Orthopedics/Dr. Osmani                                         NOT FILED                                              %0.00
 00045    AT LAS ACQUISIT IONS LLC                Unsecured         3.00%        4,004.51             0.00                 0.00      %0.00
 00046    Speedy Cash                                                         NOT FILED                                              %0.00
 00047    Sprint PCS                                                          NOT FILED                                              %0.00
 00048    SYNCB                                                               NOT FILED                                              %0.00
 00049    SYNCB                                                               NOT FILED                                              %0.00
 00050    SYNCB                                                               NOT FILED                                              %0.00
 00051    CBNA                                                                NOT FILED                                              %0.00
 00052    UNIT ED CONSUMER FINANCIAL              Unsecured         3.00%             0.00            0.00                 0.00      %0.00
 00053    USA Service Finance                     Unsecured         3.00%          412.25             0.00                 0.00      %0.00
 00054    WEB BANK                                                            NOT FILED                                              %0.00
 00055    MET ABANK/FINGERHUT                                                 NOT FILED                                              %0.00
 00056    WORLD ACCEPT ANCE CORP                                              NOT FILED                                              %0.00
 00057    WORLD ACCEPT ANCE                       Unsecured         3.00%        1,440.71             0.00                 0.00      %0.00
 00059    WORLD ACCEPT ANCE                       Unsecured         3.00%        2,606.37             0.00                 0.00      %0.00
 00060    CBNA                                                                NOT FILED                                              %0.00
 00061    PORT FOLIO RECOVERY ASSOCIAT ES, LUnsecured               3.00%          373.04             0.00                 0.00      %0.00
 00062    WORLD ACCEPT ANCE                       Unsecured         3.00%          606.49             0.00                 0.00      %0.00
 00063    Fast Bucks                              Unsecured         3.00%          776.00             0.00                 0.00      %0.00
 00065    Quantum3 Group LLC as agent             Unsecured         3.00%        9,682.03             0.00                 0.00      %0.00
 10004    Capital One Auto Finance                Unsecured         3.00%          334.40             0.00                 0.00      %0.00
 10006    Prestige Financial                      Unsecured         3.00%          995.27             0.00                 0.00      %0.00



                                         CASE SUMMARY AS OF 11/16/2018
Total Paid in:                  Total Disbursed:                Total Administrative Costs:                   Balance on Hand:

$20,400.00                      $18,756.01                        $1,643.99                                     $0.00


 PLEAS E READ THIS REPORT TO BE S URE THE INFORMATION IN IT IS ACCURATE. IF YOU BELIEVE THAT ANY OF THE
 ABOVE INFORMATION IS INCORRECT CONTACT YOUR ATTORNEY IMMEDIATELY.

 I HEREBY CERTIFY, that the foregoing was served on the Debtor(s) at the above address(es) on Friday, November 16, 2018 and on Debtor'(s)
 attorney on the date of filing of this Report with the Court as required.



                                                                                                    /s/ Tiffany M. Cornejo
                                                                                                    Chapter 13 Trustee




           Case 18-10201-j13             Doc 52       Filed 11/16/18          Entered 11/16/18 12:47:37 Page 2 of 2
